Citation Nr: 0303698	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-16 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent a low 
back condition, status post lumbar laminectomy with disc 
protrusion pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel






INTRODUCTION

The veteran had active military duty from April 1995 to 
October 1998.  

The current appeal arose from a November 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  Among other things therein, 
the RO granted service connection for a low back condition 
with status post laminectomy, and assigned an initial 10 
percent disability evaluation, effective November 1, 1998.  

The veteran disagreed with the initial rating evaluation 
assigned for the low back condition, and perfected an appeal 
to the Board.  In an interim rating decision in June 2000, 
the RO increased the initial disability rating from 10 to 20 
percent disabling, also effective November 1, 1998.  

In April 2001, the Board denied the veteran's claim for an 
evaluation in excess of 20 percent for the service-connected 
back disability, and remanded the matter for further 
development and consideration of an extraschedular evaluation 
under 38 U.S.C.A. § 3.321(b)(1).  

The RO denied entitlement to Such development and 
consideration having been done, the case is again before the 
Board for appellate review.  


FINDING OF FACT

Service-connected low back condition, status post lumbar 
laminectomy with disc protrusion does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization; as to render inadequate the 
regular schedular standards.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back disorder, status post lumbar laminectomy with disc 
protrusion on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The factual background and procedural posture of the is case 
were recorded in the Board's decision dated in April 2001.  

In summary, the record shows that the veteran was treated in 
service for a back injury in August 1997.  In service he was 
diagnosed with low back pain and radiculopathy to the left 
lower extremity, and with herniated nucleus pulposus (HNP).  

While still in service in January 1998, he underwent a lumbar 
diskectomy at L4-5.  An April 1998, magnetic resonance 
imaging (MRI) taken of his back showed L4-5 left paracentral 
soft tissue density which effaced the thecal sac, causing a 
moderate encroachment on the left neural foramen and L5 nerve 
root.  

While still in service, the veteran underwent nerve 
conduction studies and a needle electromyograph (EMG).  The 
nerve conduction studies showed normal left sural snap 
response, normal left peroneal "tnd" tibial "cmap" responses, 
normal f-wave response, and delayed left tibial f-wave 
responses.  The EMG impression was of an abnormal "EDX" study 
of the left lower extremity which revealed an S-1 
radiculopathic process.

Following service separation, the veteran was treated at VA 
for complaints of low back pain.  In May 1999 he underwent an 
EMG an MRI of the low back.  In September 1999, he also 
underwent a VA psychological pain management screening 
evaluation.  The results of his Multidimensional Pain 
Inventory (MPI) showed below average levels of pain severity 
and pain interference, average levels of perceived life 
control and affective distress, and an above average level of 
perceived social support when compared to other chronic pain 
patients.  The examiner concluded that although the veteran 
appeared to be functioning moderately well in his life (e.g., 
general activity despite his pain), his level of pain and 
distress associated with it warranted treatment.  It was 
noted that he was currently employed full-time doing security 
work for a corporation.  

At examination in October 1999, for VA compensation purposes, 
the veteran reported that he was currently working as a 
security officer, and had been employed in that capacity 
since November 1998.  He underwent physical examination of 
the back, and the corresponding diagnosis was status post 
lumbar spine trauma, status post lumbar laminectomy, with 
residuals.  

The veteran provided for the record, a letter from the United 
States Postal Service (Postal Service) to him, dated in 
October 2000, which advised him that he had been found 
unsuitable for the position of PTF carrier.  After review of 
his medical records, the Postal Service's Medical Officer 
requested additional documentation.  The Medical Officer had 
not received any response from the veteran.  He was assessed 
as a High Risk due to his failure to comply.  Under those 
conditions, postal employment was said to place his personal 
health and safety in jeopardy.  Reconsideration of employment 
with the Postal Service would be had if the veteran provided 
the Medical Officer with further objective medical findings, 
including a current evaluation from VA, if he was in receipt 
of disability compensation.  

In February 2001, the Postal Service sent the veteran the 
same letter with a different date.  

In April 2001, the Board denied the veteran's claim for an 
evaluation in excess of 20 percent for a low back condition, 
status post lumbar laminectomy with disc protrusion.  The 
Board determined that the competent and probative evidence of 
record showed that his low back condition resulted in no more 
than moderate impairment, due primarily to pain and 
limitation of motion.  His disability was considered on a 
scheduler basis, under 38 C.F.R. §§ 4.40, 4.45,  4.71a, 
Diagnostic Codes 5292, 5293, and 5295.  The case was remanded 
for extraschedular consideration by the RO, and for further 
development in the way of obtaining any current medical 
records referable to the veteran's low back disability.  


Criteria

Disability evaluations are determined by the application of  
the VA Schedule for Rating Disabilities (Rating Schedule),  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2002).

The United States Court of Appeals for Veterans' Claims 
(CAVC) has held that the question of an extraschedular rating 
is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to the Director of the Compensation and Pension 
Service who possesses the delegated authority to assign such 
a rating in the first instance, pursuant to 38 C.F.R. 
§ 3.321.

In the Supplemental Statement of the Case dated in November 
2002, the RO considered the provisions governing the 
assignment of an extraschedular evaluation for the veteran's 
low back condition.  The matter properly being considered by 
the RO in the first instance, the Board will now  
accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002) to the veteran's case.  See also 
VAOPGCPREC 6-96.  Again, ordinarily, the VA Rating Schedule 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).


Analysis
Preliminary Matter- Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the CAVC in 
Morton v. West, 12  Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability  
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (now codified at 
38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi,  287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d  1464 
(Fed. Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center in Long Beach, and those records have been obtained 
and associated with the veteran's claims folder.  The RO has 
also obtained and associated with the claims file the 
veteran's medical records from the United States Naval 
Hospital.  In October 1999, the veteran underwent examination 
on a fee basis VA compensation purposes, and those records 
from the private examiner are also included in the claims 
folder.  Pursuant to the Board's remand in April 2001, the RO 
in November 2002 requested all current medical records for 
the veteran from the VA Medical Center in Long Beach; and 
there were none.

The Board is of the opinion that to the extent possible, 
there is sufficient medical evidence on file to permit a 
determination of the issues on appeal.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2002).

The veteran was specifically notified of the enactment of the 
VCAA by the Board's decision in April 2001, and by 
Supplemental Statement of the Case, issued by the RO in 
November 2002, which advised him of the evidence required to 
establish entitlement, indicating what additional evidence 
was required to be submitted in support of his claims.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Pursuant to the Board's remand, the RO also sent the veteran 
a letter in July 2001, asking him to clarify whether he was 
seeking a rating based on extraschedular consideration.  To 
date, the veteran has not responded to that request.  He did 
send in a letter from the United States Postal Service, which 
indicates that he is unsuitable for the position of PTF 
carrier.  The RO showed that it had fully considered the 
provisions of this new law and had adjudicated the veteran's 
under such provisions.  

Furthermore, a review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (now codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002).  

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions in November 1999 and June 2000, a 
Statement of the Case in June 2000, a Supplemental Statement 
of the Case in November 2002.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran to the extent possible.  See Quartuccio, supra.

As evidenced by the RO development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate his claim.

Lastly, the Board notes that this is not a case in which the 
VCAA has been applied in the first instance.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  The RO 
considered VCAA in association with a supplemental statement 
of the case.  As discussed above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new law and the 
implementing regulations have been completed in full.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Extraschedular Evaluation

Essentially, the veteran maintains that the 20 percent 
evaluation which has been assigned for his low back 
condition, status post lumbar laminectomy with disc 
protrusion does not accurately reflect the degree of 
disability that he currently experiences.  

Actually, the RO was instructed by the Board in its April 
2001, to clarify with the veteran whether he was claiming 
entitlement to extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) following the Board's denial of an increased 
rating on a scheduler basis.  He has failed to respond to 
that inquiry.  The Board, accordingly, will review the claim 
as discussed below.  

The veteran's service-connected low back condition is 
currently rated as 20 percent disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Again, the Board has already 
determined that the veteran is not entitled to an evaluation 
higher than 20 percent for the low back condition under the 
pertinent scheduler criteria.  See Board of Veterans' Appeals 
decision, dated April 20, 2001.  

For the veteran to prevail on claim of extraschedular 
consideration, the evidence of record would have to show that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002); see also Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).  The veteran has not 
identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  

A review of the evidentiary record does not show that the 
veteran's low back condition has resulted in marked 
interference with employment or frequent periods of 
hospitalization.  The evidence of record primarily shows 
evaluation of the back disability for compensation purposes, 
and evidence of medical treatment and evaluation at VA for 
the service-connected disability for pain.  Hospitalization 
for the disability has not been shown.  The veteran is 
currently working full time as a security guard.  Other than 
his complaints of pain, there is no indication in the record 
that his service-connected low back condition, has resulted 
in marked interference with employment.  




In addition, there is no evidence that the veteran's service-
connected low back disability presents an unusual disability 
picture.  The Board acknowledges that, in generally, the 
veteran asserts having pain in his back, but such impairment 
is already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).

The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture.  
With the exception of the letters from the Postal Service, 
the veteran has pointed to none.  

In those letters, the Postal Service only advised the veteran 
that he was not eligible for employment there because he was 
considered a high risk candidate.  He was labeled as a high 
risk candidate because he failed to comply with the Postal 
Service's request for additional documentation regarding 
disabilities shown in the medical records reviewed by them.  

In short, the veteran's service-connected low back condition, 
status post lumbar laminectomy with disc protrusion does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant referral of his case to 
the Under Secretary or the Director for consideration of 
assignment of an extraschedular rating pursuant to the 
provisions of 38 C.F.R.§ 3.321(b)(1) (2002).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
referral of the veteran's case to the Under Secretary or 
Director for consideration of extraschedular evaluation.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
low back condition, status post lumbar laminectomy with disc 
protrusion pursuant to the provisons of 38 C.F.R. 
§ 3.321(b)(1) is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

